******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    WILTON CARRAWAY v. COMMISSIONER OF
               CORRECTION
                (SC 19347)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
           Argued May 20—officially released July 21, 2015

  Sarah Hanna, assistant state’s attorney, with whom,
on the brief, were Brian Preleski, state’s attorney, and
Jo Anne Sulik, supervisory assistant state’s attorney,
for the appellant (respondent).
  Dante R. Gallucci, assigned counsel, for the appel-
lee (petitioner).
                          Opinion

   ROGERS, C. J. This certified appeal raises the ques-
tion of whether a party is aggrieved and therefore has
standing to appeal from a decision that the party is
seeking to have affirmed. The Appellate Court reversed
the habeas court’s denial of relief to the petitioner,
Wilton Carraway, after the Appellate Court held that
the habeas court had improperly applied the prejudice
standard enunciated in Copas v. Commissioner of Cor-
rection, 234 Conn. 139, 151, 157, 662 A.2d 178 (1995).
Carraway v. Commissioner of Correction, 144 Conn.
App. 461, 470–71, 72 A.3d 426 (2013). The respondent,
the Commissioner of Correction, claims on appeal that
the judgment of the Appellate Court should be affirmed
because Copas sets forth an improper standard for
determining prejudice. Because we conclude that the
respondent is not aggrieved by the judgment of the
Appellate Court and because Copas has already been
overruled sub silentio in subsequent decisions by this
court, we dismiss the appeal for lack of subject mat-
ter jurisdiction.
  The following facts and procedural background are
relevant to the respondent’s claim on appeal. On March
11, 2008, the petitioner pleaded nolo contendere to a
charge of assault in the first degree.1 Pursuant to a plea
agreement, on May 8, 2008, the trial court sentenced the
petitioner to fifteen years of incarceration, execution
suspended after seven years, and five years of pro-
bation.
   On June 3, 2011, the petitioner filed an amended
habeas petition alleging that his trial counsel had ‘‘failed
to provide sufficient information to enable [him] to
make an informed decision about whether to plead
nolo contendere or proceed to trial.’’ (Internal quotation
marks omitted.) Id., 467. After a trial, the habeas court
rendered judgment denying the petition. Id., 470. In
doing so, the habeas court addressed only whether the
petitioner was prejudiced by counsel’s alleged errors.2
Id., 469. In determining that the petitioner had not been
prejudiced by entering a nolo plea, the court relied on
the prejudice standard enunciated in Copas v. Commis-
sioner of Correction, supra, 234 Conn. 151. Carraway
v. Commissioner of Correction, supra, 144 Conn. App.
469. In Copas, this court relied upon Hill v. Lockhart,
474 U.S. 52, 106 S. Ct. 366, 88 L. Ed. 2d 203 (1985), a case
in which the United States Supreme Court discussed a
modified prejudice standard first enunciated in Strick-
land v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80
L. Ed. 2d 674 (1984), for demonstrating that ineffective
assistance of counsel tainted a guilty plea. The court
interpreted Hill to require a petitioner to demonstrate
both a reasonable probability that, but for counsel’s
errors, he would not have pleaded guilty and would
have insisted on going to trial, and ‘‘that evidence that
had been undiscovered or the defenses he claims should
have been introduced were likely to have been success-
ful at trial.’’ Copas v. Commissioner of Correction,
supra, 151. Consistent with the standard stated in
Copas, the habeas court found that the petitioner failed
to satisfy the prejudice prong because the petitioner
failed to demonstrate that he would have had a more
favorable outcome if he had gone to trial. Carraway v.
Commissioner of Correction, supra, 469–70.
   Thereafter, the petitioner appealed to the Appellate
Court, claiming only that the habeas court had improp-
erly applied the Copas standard to the facts, and not
that the habeas court had applied the wrong prejudice
standard. Id., 470. The respondent asserted that the
petitioner’s claim failed under the Copas standard. The
respondent also noted, however, in his appellate brief
and at oral argument, that in a case that was pending
before this court,3 his position was that the Copas stan-
dard for prejudice is incorrect. Id. Due to this represen-
tation, the Appellate Court reasoned that it could not
‘‘avoid the question of whether the [habeas] court
applied the correct prejudice standard.’’ Id., 470–71.
   The Appellate Court concluded that the Copas stan-
dard that the habeas court applied was inconsistent
with federal law concerning the prejudice prong as
applied in Hill v. Lockhart, supra, 474 U.S. 52. Carraway
v. Commissioner of Correction, supra, 144 Conn. App.
471 and n.9. Specifically, the Appellate Court stated
that ‘‘[t]he bottom line issue that must be resolved is
whether, but for counsel’s allegedly deficient perfor-
mance, the petitioner would have insisted on a trial’’;
id., 476; and not that the outcome was likely to have
been more successful at trial. See id., 469. The Appellate
Court recognized that the habeas court had applied the
Copas standard and that the Appellate Court was bound
by this court’s precedent; nevertheless, on the basis of
the clear language of Hill v. Lockhart, supra, 52, and
interpretations of the Hill standard by various federal
Courts of Appeals,4 the Appellate Court decided to fol-
low the United States Supreme Court. Carraway v.
Commissioner of Correction, supra, 471 n.9. On March
10, 2015, the Appellate Court sua sponte issued a
replacement page adding two sentences and three cita-
tions to footnote 9 of its July 30, 2013 Carraway opin-
ion.5 The Appellate Court’s addition modified its
reasoning to reflect that its decision, although inconsis-
tent with Copas, was also consistent with this court’s
more recent decisions enunciating the proper standard
under Hill, which required only that a petitioner demon-
strate that he would have insisted on going to trial.6 Id.,
citing Washington v. Commissioner of Correction, 287
Conn. 792, 833, 950 A.2d 1220 (2008), Crawford v. Com-
missioner of Correction, 285 Conn. 585, 598, 940 A.2d
789 (2008), and Johnson v. Commissioner of Correc-
tion, 285 Conn. 556, 576, 941 A.2d 248 (2008). Because
the Appellate Court concluded that the habeas court
applied an incorrect legal standard in assessing the
petitioner’s claims, it reversed the judgment of the
habeas court and remanded the case for further pro-
ceedings consistent with its opinion. Carraway v. Com-
missioner of Correction, supra, 477. This certified
appeal followed.7
   On appeal, the respondent claims that the Appellate
Court improperly determined that the habeas court
applied an incorrect legal standard, because the habeas
court was required to follow Copas, but also asks that
we affirm the judgment of the Appellate Court and
clarify Copas to make it consistent with federal law
under Hill v. Lockhart, supra, 474 U.S. 52. In the alterna-
tive, the respondent requests that we remand this issue
to the Appellate Court to apply the Copas standard.
   Because both parties are arguing that the Appellate
Court’s judgment should be affirmed,8 we must first
consider if the respondent has been aggrieved by that
judgment, thereby giving him standing to pursue an
appeal.9 Aggrievement is essential to jurisdiction and
thus must be resolved as a threshold matter. State v.
Long, 268 Conn. 508, 531–32, 847 A.2d 862, cert. denied,
543 U.S. 969, 125 S. Ct. 424, 160 L. Ed. 2d 340 (2004);
Johnson v. Commissioner of Correction, 258 Conn. 804,
813, 786 A.2d 1091 (2002). To determine whether the
parties have been classically aggrieved, we apply a well
established two-pronged test. First, the allegedly
aggrieved party must have a specific personal and legal
interest in the subject matter of the decision. Seymour
v. Seymour, 262 Conn. 107, 110, 809 A.2d 1114 (2002).
Second, this specific personal and legal interest must
have been specially and injuriously affected by the deci-
sion. Id.; see also State v. T.D., 286 Conn. 353, 358, 944
A.2d 288 (2008).
   Even if we were to assume that the respondent does
have a specific personal and legal interest in the subject
matter of the decision, he cannot show that this interest
has been specially and injuriously affected by the Appel-
late Court’s decision. Although the respondent claims
that the Appellate Court improperly determined that
the habeas court applied an incorrect legal standard
because of the respondent’s position that the Appellate
Court was bound by and should have applied the legal
standard set forth in Copas, the respondent seeks to
have the judgment of the Appellate Court affirmed.
Essentially, the respondent agrees with the reasoning
and outcome of the Appellate Court’s decision, if not
the route the Appellate Court took to reach that deci-
sion. Such a disagreement is not enough to show an
injury to the respondent’s interest. At oral argument
before this court, neither party could provide a reason,
other than the desire to clarify or modify Copas, for
this court to provide relief or even what relief we could
grant.10 As the respondent cannot show that his
assumed interest has been specially and injuriously
affected by the Appellate Court’s decision, the respon-
dent is not aggrieved. We therefore dismiss the appeal
for lack of subject matter jurisdiction.
      The appeal is dismissed.
      In this opinion the other justices concurred.
  1
     General Statutes § 53a-59 (a) provides in relevant part: ‘‘A person is
guilty of assault in the first degree when: (1) With intent to cause serious
physical injury to another person, he causes such injury to such person or
to a third person by means of a deadly weapon or a dangerous instru-
ment . . . .’’
   2
     To prevail on ineffective assistance of counsel claims, a petitioner must
satisfy the two-pronged test articulated in Strickland v. Washington, 466
U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Washington v.
Commissioner of Correction, 287 Conn. 792, 832, 950 A.2d 1220 (2008).
Under Strickland, a petitioner must show, first, that counsel’s performance
fell below the standard of reasonably effective assistance; Strickland v.
Washington, supra, 687–88; and, second, that counsel’s ineffectiveness at
trial prejudiced the defense. Id., 694; see, e.g., Nardini v. Manson, 207 Conn.
118, 124, 540 A.2d 69 (1988). ‘‘A court deciding an ineffective assistance of
counsel claim need not address the question of counsel’s performance, if
it is easier to dispose of the claim on the ground of insufficient prejudice.’’
Nardini v. Manson, supra, 124.
   3
     Brown v. Commissioner of Correction, Docket No. SC 18859. On June
23, 2014, the respondent moved to dismiss Brown for lack of subject matter
jurisdiction because the appeal was rendered moot by the petitioner’s death.
On July 10, 2014, this court granted the motion to dismiss prior to any
scheduled oral argument.
   4
     Subsequent federal Circuit Court jurisprudence makes clear that Hill
only requires a petitioner to demonstrate a reasonable probability that, but
for counsel’s errors, he would not have pleaded guilty and would have
insisted on going to trial. See, e.g., United States v. Orocio, 645 F.3d 630,
643 (3d Cir. 2011) (‘‘The Supreme Court, however, requires only that a
defendant could have rationally gone to trial in the first place, and it has
never required an affirmative demonstration of likely acquittal at such a
trial as the sine qua non of prejudice. [Hill v. Lockhart, supra, 474 U.S. 59.]
To the extent that we have previously interpreted Hill to require such a
showing, the Supreme Court’s intervening decision in Padilla [v. Kentucky,
559 U.S. 356, 371–73, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010)] . . . has
made it clear that that is not appropriate.’’), abrogated in part on other
grounds by Chaidez v. United States,            U.S.     , 133 S. Ct. 1103, 1107,
185 L. Ed. 2d 149 (2013); see also Miller v. Champion, 262 F.3d 1066, 1074
(10th Cir. 2001) (‘‘[a]ccordingly, in light of the Supreme Court’s opinion in
[Hill] . . . and the overwhelming weight of authority among the other fed-
eral circuits, we hold [that] the [D]istrict [C]ourt erred by requiring [the
petitioner] to prove a reasonable probability existed not only that he would
have insisted on trial but for his counsel’s mistakes, but also that there was
a likelihood that he would have prevailed at trial’’), cert. denied, 534 U.S.
1140, 122 S. Ct. 1092, 151 L. Ed. 2d 990 (2002).
   5
     See Carraway v. Commissioner of Correction, supra, 144 Conn. App.
471 n.9 (‘‘We also note that our Supreme Court has enunciated the standard
set forth in Hill in several cases subsequent to Copas. . . . Though inconsis-
tent with Copas, then, our decision today is consistent with subsequent
decisions of our Supreme Court.’’ [Citations omitted.]). The Appellate Court
later relied on this language in its March 17, 2015 decision in Yerinides v.
Commissioner of Correction, 156 Conn. App. 71, 78, 111 A.3d 961 (2015).
   6
     We note that in our most recent decision addressing the Hill prejudice
standard, we specifically disapproved of the petitioner’s characterization of
the prejudice prong as ‘‘a reasonable probability that the result of the trial
court proceedings would have been different’’ and instead stated that ‘‘[i]n
the context of a guilty plea . . . to succeed on the prejudice prong the
petitioner must demonstrate that, but for counsel’s alleged ineffective perfor-
mance, the petitioner would not have pleaded guilty and would have pro-
ceeded to trial.’’ Washington v. Commissioner of Correction, 287 Conn.
792, 835, 950 A.2d 1220 (2008); see also Crawford v. Commissioner of
Correction, 285 Conn. 585, 598, 940 A.2d 789 (2008) (‘‘Under the test in Hill
[v. Lockhart, supra, 474 U.S. 59], in which the United States Supreme Court
modified the prejudice prong of the Strickland test for claims of ineffective
assistance when the conviction resulted from a guilty plea, the evidence
must demonstrate that there is a reasonable probability that, but for counsel’s
errors, the [petitioner] would not have pleaded guilty and would have insisted
on going to trial.’’ [Internal quotation marks omitted.]) These cases sub
silentio overruled Copas.
   7
     This court granted the petition for certification to appeal, limited to
the following issue: ‘‘Did the Appellate Court properly determine that the
[habeas] court applied the wrong legal standard in assessing the petitioner’s
claims?’’ Carraway v. Commmisioner of Correction, 312 Conn. 925, 925,
95 A.3d 521 (2014).
   8
     The respondent requests that we conclude that the Appellate Court
improperly determined that the habeas court applied an incorrect legal
standard, but nevertheless affirm the Appellate Court’s decision and remand
the case to the habeas court for it to evaluate the petitioner’s claims under
the correct prejudice standard. The petitioner requests that the judgment
of the Appellate Court be affirmed and the case be remanded to the Appellate
Court with direction to remand the case to the habeas court for further
proceedings in accordance with the opinion of the Appellate Court.
   9
     We raise the issue of subject matter jurisdiction sua sponte. ‘‘The subject
matter jurisdiction requirement may not be waived by any party, and also
may be raised by a party, or by the court sua sponte, at any stage of the
proceedings, including on appeal.’’ Peters v. Dept. of Social Services, 273
Conn. 434, 441, 870 A.2d 448 (2005).
   10
      We recognize that the mootness doctrine is implicated in this appeal
and likely provides an independent basis for our subject matter jurisdiction
determination. Because we decide the case on the basis of aggrievement,
however, we need not reach the mootness issue.